DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ELLEN ROSALER,
                             Appellant,

                                    v.

                        JOSEPH H. ROSALER,
                             Appellee.

                              No. 4D16-1475

                         [September 28, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; David E. French, Judge; L.T. Case No. 2014DR003949 FY.

  Cynthia L. Greene of Greene Smith & Associates, P.A., Coral Gables,
and Jeffrey P. Wasserman of Shapiro, Blasi, Wasserman, Herman, P.A.,
Boca Raton, for appellant.

  Chad R. Laing of Laing & Weicholz, P.L., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.